— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review four determinations of respondent Superintendent of Altona Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
*1022Petitioner commenced this CPLR article 78 proceeding challenging four separate tier II disciplinary determinations. The Attorney General has advised this Court that the determinations at issue have been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharges have been returned to his inmate account. Petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determinations and has received all the relief to which he is entitled (see Matter of Britt v Fischer, 76 AD3d 735 [2010]; Matter of Bornstorff v Fischer, 67 AD3d 1138 [2009]). Therefore, the petition is dismissed as moot.
Peters, J.P., Lahtinen, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.